Spencer, J.
These cases involve prosecutions under the provisions of section 28-532, R. R. S. 1943. Both cases arose out of the same incident, involve the same issue, and were consolidated for purposes of appeal.
Both defendants, are 22 years of age and have previously served a term each in the Nebraska State Reformatory. Defendants, together with two minors, one 18 and the other 16, broke into a farm home in Saline County and stole three guns and a safe containing $805 in cash, a coin collection, savings bonds, three abstracts of title, and other papers. The guns and a portion of the coin collection were recovered, but the savings bonds, abstracts, and papers had been burned.
Both defendants pleaded guilty and were each sentenced to 5 years in the Nebraska Penal and Correctional Complex. The only issue raised herein is the excessiveness of the sentences. The statute provides, for imprisonment for from 1 to 10 years, so the sentences imposed are within the limits prescribed for the offense. The law is well settled in this jurisdiction that where a sentence has been imposed by the district court within statutory limits, it will not be disturbed in the absence of an abuse of discretion. Nicholson v. Sigler, 183 Neb. 24, 157 N. W. 2d 872.
It is evident there has been no abuse of discretion herein. The judgments of the district court should be and hereby are affirmed.
Affirmed.